Exhibit 10.1

DIRECTOR INDEMNIFICATION AGREEMENT
This Director Indemnification Agreement, dated as of ______________, 2013 (this
“Agreement”), is made by and between The Timken Company, an Ohio corporation
(the “Company”), and _______________________ (“Indemnitee”), who is a director
of the Company.
RECITALS:
A.    Section 1701.59 of the Ohio Revised Code (the “ORC”) provides that the
business and affairs of a corporation shall be managed by or under the direction
of its directors.
B.    By virtue of the managerial prerogatives vested in the directors of an
Ohio corporation, directors act as fiduciaries of the corporation and its
shareholders.
C.    Thus, it is critically important to the Company and its shareholders that
the Company be able to attract and retain the most capable individuals
reasonably available to serve as directors of the Company.
D.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, ORC
§1701.13(E) authorizes (and in some instances requires) corporations to
indemnify their directors, authorizes (and sometimes requires) corporations to
advance funds to pay for expenses of its directors prior to the final
disposition of an action, suit or proceeding, and further authorizes
corporations to purchase and maintain insurance for the benefit of their
directors.
E.    Indemnification by a corporation serves the policies of (1) allowing
directors to resist unjustified lawsuits, secure in the knowledge that, if
vindicated, the corporation will bear the expense of litigation; (2) encouraging
capable women and men to serve as corporate directors, secure in the knowledge
that the corporation will absorb the costs of defending their honesty and
integrity; and (3) allowing directors and corporations to dispose of vexacious
and distracting litigation through negotiation of settlements.
F.    The number of lawsuits challenging the judgment and actions of corporate
directors, the costs of defending those lawsuits, and the threat to directors’
personal assets have all materially increased over the past several years,
chilling the willingness of capable individuals to undertake the
responsibilities imposed on corporate directors.
G.    Federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors of public companies
and have exposed such directors to additional and substantially broadened civil
liabilities. These legislative and regulatory initiatives have also exposed
directors of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.
H.    Under Ohio law, a director’s right to be reimbursed for the costs of
defense of criminal actions, whether such claims are asserted under state or
federal law, does not depend upon the merits of the claims asserted against the
director, which are separate and distinct from any right to indemnification the
director may be able to establish, and indemnification of the director against
criminal fines and penalties is permitted if the director satisfies the
applicable standard of conduct as a director.
I.    Indemnitee is a director of the Company and Indemnitee’s willingness to
continue to serve in such capacity is predicated, in substantial part, upon the
Company’s willingness to indemnify Indemnitee in accordance with the principles
reflected above, to the fullest extent permitted by the laws of the state of
Ohio, and upon the other undertakings set forth in this Agreement.




--------------------------------------------------------------------------------



J.    Article IV, Section 1 of the Company’s Amended Regulations (the
“Regulations”) requires the Company to indemnify any person who is or was a
director of the Company to the fullest extent then permitted by law. Further,
Article IV, Section 3 of the Regulations provides that the Company may, to the
fullest extent then permitted by law, enter into indemnification agreements with
any persons that the Company may indemnify under the Regulations.
K.    Therefore, in recognition of the need to provide Indemnitee with
contractual protection against personal liability, in order to procure
Indemnitee’s continued service as a director of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
Amended Articles of Incorporation or Regulations (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), or any change in the director’s status through
retirement or resignation, the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in Section
1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.
L.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of the combined voting power of the then-outstanding Voting Stock
of the Company; provided, however, that:
(A)    for purposes of this Section 1(a)(i), the following acquisitions will not
constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (2) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (3) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (4) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and (C)
of Section 1(a)(iii) below;
(B)    if any Person acquires beneficial ownership of 30% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A)(1) of Section 1(a)(i) and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than in an acquisition directly from the Company that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition will be deemed to constitute a Change in Control;

    

--------------------------------------------------------------------------------



(C)    a Change in Control will not be deemed to have occurred if a Person
acquires beneficial ownership of 30% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and
(D)    if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 30% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Directors a
sufficient number of shares so that such Person beneficially owns less than 30%
of the Voting Stock of the Company, then no Change in Control will have occurred
as a result of such Person’s acquisition; or
(ii)    a majority of the Directors are not Incumbent Directors; or
(iii)    the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination (A) the Voting Stock of the Company
outstanding immediately prior to such Business Combination continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof) at least 51% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company, such entity resulting from
such Business Combination, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Combination beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding shares of Voting Stock
of the entity resulting from such Business Combination, and (C) at least a
majority of the members of the Board of Directors of the entity resulting from
such Business Combination were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination; or
(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(a)(iii).
For purposes of this Section 1(a) and as used elsewhere in this Agreement, the
following terms have the following meanings:
(A)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(B)    “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of the Company and any individual becoming a Director subsequent
to the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the

    

--------------------------------------------------------------------------------



election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.
(C)    “Subsidiary” means an entity in which the Company or any holding company
as described in ORC §1701.802(A) directly or indirectly beneficially owns 50% or
more of the outstanding Voting Stock.
(D)    “Voting Stock” means securities entitled to vote generally in the
election of directors (or similar governing bodies).
(b)    “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by the Company or any other
person, including without limitation any federal, state or other governmental
entity, that Indemnitee determines might lead to the institution of any such
claim, demand, action, suit or proceeding.
(c)    “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise will be
deemed to constitute control for purposes of this definition.
(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(e)    “Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or otherwise participating in (including on appeal), or
preparing to investigate, defend, be a witness in or otherwise participate in
(including on appeal), any Claim, and any amounts paid in settlement prior to a
final, nonappealable judgment or conviction.
(f)    “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee or agent, (ii) any actual, alleged
or suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status. In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee will be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled

    

--------------------------------------------------------------------------------



Affiliate, or (iii) the Company or a Controlled Affiliate directly or indirectly
caused or authorized Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve in such capacity.
(g)    “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim.
(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (ii) any
other named (or, as to a threatened matter, reasonably likely to be named) party
to the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(i)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
in settlement following a final, nonappealable judgment or conviction, including
without limitation all interest, assessments and other charges paid or payable
in connection with or in respect of any of the foregoing.
2.    Indemnification Obligation. Subject to Section 7, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Ohio in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, except as provided in Sections 4
and 20, Indemnitee will not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim.
3.    Advancement of Expenses. Indemnitee will have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee. Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct.
Without limiting the generality or effect of the foregoing, within five business
days after any request by Indemnitee, the Company shall, in accordance with such
request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses; provided that
Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim. For purposes of obtaining payments of Expenses in advance
of final disposition, the Indemnitee shall submit to the Company a sworn request
for advancement of Expenses substantially in the form of Exhibit A attached
hereto and made a part hereof (subject to Indemnitee filling in the blanks
therein and selecting from among the bracketed alternatives therein, the
“Undertaking”), averring that the Indemnitee has reasonably incurred or will
reasonably incur actual Expenses in defending an Indemnifiable Claim. The
Undertaking need not be secured and the Company must accept the Undertaking
without reference to Indemnitee’s ability to repay the Expenses. Unless at the
time of the Indemnitee’s act or omission at issue, the Constituent Documents
prohibit such advances by specific reference to ORC Section l701.13(E)(5)(a) or
unless the only liability asserted against the Indemnitee in the subject action,
suit or proceeding is pursuant to ORC Section 1701.95, the Indemnitee will be
eligible to execute Part A of the Undertaking by which the Indemnitee undertakes
to: (i) repay such amount if it is proved by clear and convincing evidence in a

    

--------------------------------------------------------------------------------



court of competent jurisdiction that the Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company; and (ii) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim. In all cases, the Indemnitee will be eligible to
execute Part B of the Undertaking by which the Indemnitee undertakes to repay
such amount if it ultimately is determined that the Indemnitee is not entitled
to be indemnified by the Company under this Agreement or otherwise. In the event
that the Indemnitee is eligible to and does execute both Part A and Part B of
the Undertaking, the Expenses which are paid by the Company pursuant thereto
will be required to be repaid by the Indemnitee only if the Indemnitee is
required to do so under the terms of both Part A and Part B of the Undertaking.
In no event will Indemnitee’s right to the payment, advancement or reimbursement
of Expenses pursuant to this Section 3 be conditioned upon any undertaking that
is less favorable to Indemnitee than, or that is in addition to, the
undertakings set forth in Exhibit A.
4.    Indemnification for Additional Expenses. Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee for (a) indemnification or
payment, advancement or reimbursement of Expenses by the Company under any
provision of this Agreement, or under any other agreement or provision of the
Constituent Documents now or hereafter in effect relating to Indemnifiable
Claims, and/or (b) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless in each case of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
reimbursement, advance or insurance recovery, as the case may be; provided,
however, that Indemnitee shall return, without interest, any such advance of
Expenses (or portion thereof) which remains unspent at the final disposition of
the Claim to which the advance related.
5.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
6.    Procedure for Notification. To obtain indemnification under this Agreement
in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
submit to the Company a written request, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss will not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.
7.    Determination of Right to Indemnification.
(a)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including without limitation through a
dismissal without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim in accordance with Section 2 and no Standard of Conduct
Determination (as defined in Section 7

    

--------------------------------------------------------------------------------



(b)) will be required. In the event that a matter as to which there has been a
dismissal without prejudice is later revived in the same or similar form, that
matter will be treated as a new Claim for all purposes of this Agreement.
(b)    To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that will have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Ohio law that is a legally required condition precedent to indemnification of
Indemnitee hereunder against Indemnifiable Losses relating to, arising out of or
resulting from such Indemnifiable Claim (a “Standard of Conduct Determination”)
will be made as follows: (i) if a Change in Control shall not have occurred, or
if a Change in Control shall have occurred but Indemnitee shall have requested
that the Standard of Conduct Determination be made pursuant to this clause (i),
(A) by a majority vote of a quorum consisting of the Disinterested Directors,
(B) if such Disinterested Directors so direct, by a majority vote of a committee
of Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (C) if such quorum of Disinterested Directors is not available or
if a majority of such a quorum so direct, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control shall have occurred and Indemnitee
shall not have requested that the Standard of Conduct Determination be made
pursuant to clause (i), by Independent Counsel in a written opinion addressed to
the Board, a copy of which shall be delivered to Indemnitee. Indemnitee will
cooperate with the person or persons making such Standard of Conduct
Determination, including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. The Company shall
indemnify and hold harmless Indemnitee against and, if requested by Indemnitee,
shall reimburse Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
person or persons making such Standard of Conduct Determination.
(c)    The Company shall use its reasonable best efforts to cause any Standard
of Conduct Determination required under Section 7(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 7
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, that is permitted under the
provisions of Section 7(e) to make such determination and (ii) Indemnitee shall
have fulfilled his/her obligations set forth in the second sentence of
Section 7(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for the
obtaining or evaluation or documentation and/or information relating thereto.
(d)    If (i) Indemnitee shall be entitled to indemnification hereunder against
any Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of
whether Indemnitee has satisfied any applicable standard of conduct under Ohio
law is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 7(b) or (c) to have satisfied any
applicable standard of conduct under Ohio law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

    

--------------------------------------------------------------------------------



(e)    If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 7(b)(i), the Independent Counsel shall be selected
by the Board of Directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 7(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected. In either case,
Indemnitee or the Company, as applicable, may, within five business days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected will act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and notice.
If applicable, the provisions of clause (ii) of the immediately preceding
sentence shall apply to successive alternative selections. If no Independent
Counsel that is permitted under the foregoing provisions of this Section 7(e) to
make the Standard of Conduct Determination shall have been selected within
30 days after the Company gives its initial notice pursuant to the first
sentence of this Section 7(e) or Indemnitee gives its initial notice pursuant to
the second sentence of this Section 7(e), as the case may be, either the Company
or Indemnitee may petition the Federal or state courts of Ohio for resolution of
any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person or firm selected by the court or by such other
person as the court shall designate, and the person or firm with respect to whom
all objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Company shall pay all of the reasonable
fees and expenses of the Independent Counsel incurred in connection with the
Independent Counsel’s determination pursuant to Section 7(b).
8.    Presumption of Entitlement. In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by the Indemnitee in the state or federal courts
in Ohio. No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct shall be a defense to any Claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
9.    No Other Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.
10.    Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any

    

--------------------------------------------------------------------------------



amendment to any of the Constituent Documents the effect of which would be to
deny, diminish or encumber Indemnitee’s right to indemnification under this
Agreement or any Other Indemnity Provision.
11.    Liability Insurance and Funding. For the duration of Indemnitee’s service
as a director of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible Indemnifiable Claim, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials. Without limiting the generality or effect of the two
immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i)  without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.
12.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(f).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).
13.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
Expenses incurred in connection therewith) under any insurance policy, the
Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
14.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense. The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of the Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which the Indemnitee is, or could have been, a
party unless such

    

--------------------------------------------------------------------------------



settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on any claims that
are the subject matter of such Indemnifiable Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.
15.    Successors and Binding Agreement.(1) The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise, and including any holding company as described in
ORC 1701.802(A)) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to Indemnitee and his
or her counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any person acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise, and including any holding
company as described in ORC 1701.802(A) (and such successor will thereafter be
deemed the “Company” for purposes of this Agreement), but shall not otherwise be
assignable or delegatable by the Company.
(a)    This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
(b)    This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by the Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 15(c), the Company will have no liability to pay any amount so
attempted to be assigned or transferred.
(d)    This Agreement supercedes in its entirety the Indemnification Agreement,
dated as of [●], between the Company and Indemnitee.     

    

--------------------------------------------------------------------------------



16.    Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
or electronic mail transmission (with receipt thereof confirmed orally or
electronically), or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid or one
business day after having been sent for next‑day delivery by a nationally
recognized overnight courier service, addressed to the Company (to the attention
of the Secretary of the Company) and to Indemnitee at the applicable address
shown on the signature page hereto, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
17.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and Federal courts in Ohio
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state or Federal courts in Ohio.
18.    Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.
19.    Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.
20.    Legal Fees and Expenses. It is the intent of the Company that Indemnitee
not be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into

    

--------------------------------------------------------------------------------



an attorney-client relationship with such counsel, and in that connection the
Company and Indemnitee agree that a confidential relationship shall exist
between Indemnitee and such counsel. Without respect to whether Indemnitee
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by Indemnitee in connection
with any of the foregoing.
21.    Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (f) the word “or” is disjunctive
but not exclusive. Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.
[Signatures Appear On Following Page]

    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
THE TIMKEN COMPANY
1835 Dueber Avenue, S.W.
Canton, Ohio 44706-2798


By:                    
Name:
Title:
[INDEMNITEE]
[Address]
                        
[Indemnitee]



    

--------------------------------------------------------------------------------

        

EXHIBIT A
UNDERTAKING
UNDERTAKING
STATE OF             )
)    SS
COUNTY OF             )
I, _________________________________, being first duly sworn, do depose and say
as follows:
1.    This Undertaking is submitted pursuant to the Director Indemnification
Agreement, dated ____________, 2013, between The Timken Company, an Ohio
corporation (the “Company”) and the undersigned.
2.    I am requesting payment of Expenses that I have reasonably incurred or
will reasonably incur in defending an Indemnifiable Claim referred to in the
aforesaid Director Indemnification Agreement.
3.    The Expenses for which payment is requested are, in general, all expenses
related to
______________________________________________________________________________
______________________________________________________________________________
_____________________________________________________________________________.
4.    Part A
I hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim.
__________________________________________
[INDEMNITEE NAME]
5.    Part B
I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Director Indemnification Agreement or otherwise.
____________________________________
[Signature of Indemnitee]
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _________, 2___.




--------------------------------------------------------------------------------





[Seal]
My commission expires the ____ day of ___________, 2___.

    